Title: To Thomas Jefferson from Lur-Saluces, 7 January 1788
From: Lur-Saluces, Comte de
To: Jefferson, Thomas



a Yquem ce 7 Janvier 1788

Gendre de M. D’Yquem, Monsieur, et possesseur de tous ses biens, J’ai l’honneur de repondre à la lettre que vous lui aviés adressée.
J’ai fait tirer et mettre en bouteilles, avec le plus grand soin, le vin que vous desirés. J’espere que vous en Seres Content. Toutes  les fois que vous pourés en avoir besoin, Je serai enchanté de recevoir directement vos demandes et Je ferai porter la plus grande attention pour que vous Soyes Servi avec toute la perfection possible. J’envoie à Mr. John Bondfeild ma lettre pour qu’elle vous soit adressée plus Surement.
Je vous prie de vouloir bien agreer l’assurance des Sentiments avec lesquels J’ai l’honneur d’etre tres parfaitement, Monsieur, Votre tres humble et très obeissant Serviteur,

Le Cte. de Lur-Saluces

